PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on March 7, 2013, in Escambia County Circuit Court case number 2012-CF-001169-A, is granted. Upon issuance of mándate, a copy of this-.opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is expected to appoint counsel in the belated appeal authorized by this opinion.
LEWIS, BILBREY, and KELSEY, JJ., concur.